Citation Nr: 1812062	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  11-08 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hypertension, to include as secondary to service connected disease or injury.

3.  Entitlement to service connection for a skin disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Yoffe, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1966 to May 1968 in the U.S. Army as an indirect fire crewman.  The Veteran had service in Vietnam and was awarded the Combat Infantryman Badge.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) in Indianapolis, Indiana.


FINDINGS OF FACT

1.  PTSD is manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with normal retinue behavior, self-care, and conversation normal) with symptoms of depression, anxiety, nightmares, guardedness, easy and exaggerated startle, feelings of hopelessness, sleeplessness, stress, hypervigilance, restricted affect, irritability, diminished interest in activities, persistent feeling of detachment, difficulty concentrating, avoidance of crowds and preference to be alone, intrusive thoughts, recurrent and distressing recollections, and efforts to avoid thoughts feelings or conversations associated with the trauma.

2.  Hypertension did not manifest in service, or within one year of separation, and is not otherwise attributable to service.

3.  Hypertension is unrelated (causation or aggravation) to a service connected disease or injury.

4.  A skin disorder did not manifest during service and is not attributable to service, to include herbicide exposure.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 30 percent for PTSD have not been met at any time during the period of the appeal.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code (DC) 9411 (2017).

2.  Hypertension was not incurred in or aggravated by service, and may not be presumed to have been incurred therein.  38 U.S.C. §§ 1101, 1110, 1112, 1113 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

3.  Hypertension is not proximately due to, the result of, or aggravated by service connected disease or injury.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

4.  A skin disorder was not incurred in or aggravated by service, and may not be presumed to have been incurred therein.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compliance with Prior Remand

The claim was remanded in February 2017 to schedule a travel Board hearing, per the Veteran's request in an April 2016 VA Form 646.  The Veteran cancelled his requested hearing prior to the day of the hearing.  See February 2018 Informal Hearing Presentation (reporting that the Board hearing scheduled for October 16, 2017 was cancelled by the Veteran.)  Therefore, the Board considers the hearing request withdrawn, and will proceed to adjudicate the case based on the evidence of record.  See 38 C.F.R. § 20.704(e)(2017).


Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.159, 3.326 (2017).  

The Veteran and his representative have not raised any argument(s) with respect to the adequacy of notice and assistance.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Therefore, the appeal may be considered on the merits.

Rating Principles

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R., Part 4.  The ratings are intended to compensate impairment in earning capacity due to a service-connected disease or injury.  38 U.S.C § 1155; 38 C.F.R. § 4.1.  

If the evidence for and against a claim is an equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinksi, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Where there is question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Staged ratings, however, are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).  Here, the disability has not materially changed and a uniform evaluation is warranted.

The determination of whether an increased evaluation is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  

Initial Rating for PTSD

The Veteran's PTSD is currently rated as 30 percent disabling for the entire appeal period under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  The Veteran contends that this rating does not accurately depict the severity of his disability and he should be rated at a higher level.  See, e.g., February 2010 Notice of Disagreement (alleging rating should be closer to 100 percent). 

The Board notes that any psychiatric disorder is rated under the General Rating Formula for Mental Disorders, and the criteria under this formula shall be considered no matter what diagnostic code is assigned.  Here, because DC 9411 contemplates the Veteran's diagnosis of PTSD and his psychiatric symptoms, the Board concludes that the Veteran is appropriately rated under DC 9411.

The General Rating Formula for Mental Disorders provides that mental disorders are to be rated under 38 C.F.R. § 4.130 as follows:

30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with normal retinue behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often,) chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

50 percent disabled for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal  appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or name. 

The "such symptoms as" language of the diagnostic codes for mental disorders in 38 C.F.R. § 4.130 means "for example" and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  

Effective March 19, 2015, VA adopted as final, without change, an interim final rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders.  The interim final rule replaced outdated references with references to the Fifth Edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-V) and updated the nomenclature used to refer to certain mental disorders in accordance with DSM-V.  Specifically, the rulemaking amended 38 C.F.R. §§ 3.384, 4.125, 4.126, 4.127, and 4.130.  The provisions of this final rule do not apply to claims that were certified to the Board on or before August 4, 2014, even if such claims are subsequently remanded to the agency of original jurisdiction. 
	
In rating the severity of the Veteran's service-connected psychiatric disability under the criteria listed above, psychiatric health care providers previously used the Global Assessment of Functioning (GAF) rating scale, reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV); Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV). The Board recognizes that GAF scores are not utilized in the DSM-V. This case was certified to the Board after August 2014 and the Fifth Edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-V) applies to this case.  Where relevant, GAF scores will be referenced when listed in medical records when used in accordance with the DSM-IV.  

The GAF scale score assigned does not determine the disability rating VA assigns, however, it is one of the medical findings that may be employed in that determination, and it is highly probative, as it relates directly to the Veteran's level of impairment of social and industrial adaptability.  Massey v. Brown, 7 Vet. App. 204, 207 (1994).  Relevant below, GAF scores ranging from 61 to 70 reflect mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  

VA treatment records from 2008 onwards note PTSD with depression and anxiety.  The Veteran was treated with medication and therapy.  The Veteran denied suicidal and homicidal ideations, but had had suicidal thoughts at one point.  He kept busy working in his garden and around the house.  In the course of VA treatment, he was noted to be doing well with his medication, was normally dressed, oriented to time and space, had linear and goal direct thinking with no delusions or hallucinations.  He reported generally doing well later in the appeal period. 

The Veteran had a history of legal issues related to alcohol and a drug-related conviction, had a history of alcohol abuse, but treatment records show he was avoiding excessive drinking and had substantially cut down on drinking over the course of the appeal.  The Veteran reported serving several years in a federal penitentiary, but there is no information of current lawbreaking or whether it was somehow related to PTSD.  

The Veteran had several positive PTSD screens, noting nightmares, avoidance behavior, being on guard and easily startled, feeling numb and being detached from others, and feelings of hopelessness.  Other symptoms include nightmares, lack of sleep, stress, hypervigilance, and startle response.  The Veteran reported being unemployed, but had worked at a cereal plant for 16 years and became unemployed when it closed, and did odd jobs for money.  The Veteran was not married and did not have children, but had a good relationship with his brother, who he lived with for at least part of the period on appeal.  GAF scores were noted as 65 and 67 in VA treatment records.

The Veteran had two examinations in January 2009 and February 2012.  In the January 2009 VA contractor examination, the examiner, a psychologist, reported moderate depression and anxiety occurring daily.  The Veteran described close relationships with his brother and mother, but was divorced.  The Veteran reported flashbacks, nightmares, sleep disturbance (falling and staying asleep), restricted affect, exaggerated startle response, irritability, hypereviligience, and diminished interest in activities, with frequency between once a month (for nightmares) to weekly (for flashbacks) and daily for other symptoms.  There were persistent efforts to avoid thoughts, feelings or conversations associated with the trauma.  The Veteran avoided activities, places, or people that arouse recollections of the events and had a persistent feeling of detachment or estrangement from others.  He experienced a persistent and exaggerated startle response to loud and unexpected noises, and had difficulty concentrating.  He was treated with daily medication.  The Veteran worked at a plant for sixteen years until the plant closed and had not been employed since the closing.  He was oriented to person, place, and time.

The examiner stated there was no impairment of thought or communication.  There were no signs of suspiciousness, delusion, hallucination, obsessional rituals, suicidal ideation, panic attacks, or homicidal ideation.  There was no memory loss or impairment.  The Veteran had daily severe depression and anxiety as well as severe sleep impairment.  The examiner noted the Veteran was not able to work due to these symptoms.  Diagnosis was PTSD with depression.  GAF score was 65.  The examiner deemed the Veteran fully competent to manage his affairs.  There is a note "PTSD interferes with his ability to work."  Effects on PTSD on occupational and social functioning were "difficulty being around others, his anxiety and depression are debilitating at times."

In the February 2012 examination, the examiner, a clinical psychologist, reported diagnosis of PTSD and alcohol abuse, in full remission.  A mental status examination noted neat appearance and good or normal for all areas tested, along with no delusions, inappropriate, violent, or compulsive behavior.  He reported one instance of recently hearing a gunshot that no one else heard, but no other hallucinations.  He reported one incident of suicidal ideation, but no current suicidal ideation or intent since and no homicidal ideation or behavior.  He reported legal issues with drinking, but decreased drinking since 2009.  

The examiner noted that the Veteran lives with his brother, visits his mother every other day, went grocery shopping, makes his own meals, and did household chores.  The Veteran reported going to therapy and taking prescribed medication, which helped his PTSD.  He reported sleep issues (six hours a night) and monthly nightmares.  He continued to avoid crowds and prefers to be alone, but goes grocery shopping.  He reported intrusive thoughts and diminished interest in activities and efforts and difficulty concentrating.  The examiner listed on the PTSD diagnostic criteria additional reports of recurrent and distressing recollection, efforts to avoid thoughts feelings or conversations associated with the trauma, and efforts to avoid activities places or people that arouse recollections of the trauma.  Symptoms were anxiety and chronic sleep impairment.  The examiner's assessment was occupational and social impairment "due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress or symptoms controlled by medication."  GAF score was 67.

Turning to the Veteran's statements, on his April 2011 VA Form 9, the Veteran contended his symptoms include sleep problems and nightmares, issues with temper, and a dislike of being around others.  See also April 2011 lay statement (stating the Veteran changed after Vietnam, had a temper, and could not be around other people); February 2010 Notice of Disagreement (same); August 2008 statement in support of claim (reporting flashbacks, stress, anxiety, and depression).  In his February 2011 DRO hearing, he also reported quick temper and having "no patience," nightmares, impaired concentration, and trouble sleeping.  The Veteran stated he lost jobs due to his temper and troubles with co-workers, but also reported that he worked for a factory that since closed, worked for an electrician and farmer, had taken Social Security retirement, and took care of his mother.

The Board concludes that the symptoms and manifestations of his PTSD as shown during the VA examination, treatment records, and in statements by the Veteran, do not demonstrate a degree of disability that warrants assignment of a rating greater than 30 percent.  See 38 C.F.R. § 4.7.  

The criteria for a 50 percent rating for PTSD are as follows:  "flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships."

In support of this contention, the January 2009 VA examination noted that the Veteran symptoms of depression and anxiety prevented him from working.  However, this examination is internally inconsistent on this matter.  The sole diagnosis given was PTSD with depression and the examiner only noted that "PTSD interferes with his ability to work" as opposed to the section dealing with depression, which states it "keeps him from working." The examiner also stated that the Veteran's psychosocial functional status and quality, "negatively affected," employment and the section discussing occupational and social functioning reports "[t]here is reduced reliability and productivity due PTSD signs and symptoms."  The examiner also gave a GAF score of 65, which indicates "some difficulty in social, occupational, or school, but generally functioning pretty well."  The examiner also noted the Veteran did not have a criminal history, including no DUIs or arrests, when in fact the Veteran does have a criminal history consisting of DUIs and a multiple year imprisonment.  

Therefore, as the examiner did not rely on a correct history and the examination is internally inconsistent and contradictory, it is entitled to less probative weight than the February 2012 VA examination.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding, in the context of weighing one medical opinion with another, that "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion . . . that contributes probative value to a medical opinion.")  The February 2012 VA examiner noted that he reviewed the file, reported a more accurate factual background, and gave an opinion consist with examination.

The Veteran himself has not given evidence to suggest anything more than "occasional decrease in work efficiency and intermittent inability to perform occupational tasks."  The Veteran stated that he preferred to be alone and vaguely alluded to his temper causing him trouble at work and that it was difficult for him to work with others.  See, e.g., December 2011 DRO hearing (stating that he had left jobs because he "either got too mouthy or things didn't work out, or had . . . to move on or I would have been [in] big trouble").  The Veteran did note he had worked at factory for 16 years until the factory closed, did odd jobs, farmed, worked building decks, and worked for an electrician.  Id.  He reported several multi-year jobs, reported that he was a good worker, did not have any arrangements when working in the past to prevent him from dealing with others, and reported that he could probably work for a farmer.  Id.  His only issues were preference to be alone.  Id.  It also appears his unemployment had more to do with age as opposed to his PTSD symptoms.  See id.  ("[T]here s not a lot of jobs out there for anybody 65 years old.").  However, there is a January 2013 VA treatment record reporting that the Veteran was self-employed and that "[h]is business is doing satisfactory."

While the Board considered the Veteran's lay statements regarding his lay observable symptoms of PTSD.  Although the Veteran has made competent lay statements, his conclusions that his PTSD renders him unemployable are not credible given the inconsistency with the medical information and with his own supporting statements.  These show only "intermittent periods" of issues with occupational tasks, as shown by a number of multi-year jobs, that he apparently stayed employed until at least 2006 (per a September 2008 treatment record) or possibly 2013.  In any event, the Veteran reported no disciplinary issues and did not report having to make changes at work (scheduling, changing to a position not involving interactions with others) because of PTSD symptoms, and stated that he probably could be employed.

The Veteran has not been shown to have any of the symptoms of equivalent severity as contemplated by a 50 percent (or higher) rating.  He has not been shown to have memory impairment, difficulty in understanding commands, or impaired judgement or abstract thinking on a mental status evaluation.  While he has disturbances of motivation and mood, these are reflected in the lower 30 percent rating , contemplating depression, anxiety, and suspiciousness.  

The Veteran has maintained some social relationships, including a relationship with his brother and mother, and can take care of routine daily tasks such as chores, cooking, and house upkeep.  He has always been described as clean, neat, and hygienic, with normal conversation.  There are also notations of him having friends in treatment records.  
 
The Board notes that the Veteran's GAF score has been no lower than 65.  The Veteran's GAF scores reflect mild symptoms or some difficulty in social, occupational, or school, but generally functioning pretty well, with some meaningful interpersonal relationships.  Accordingly, the Veteran's GAF score reflects the level of impairment contemplated by a 30 percent rating and does not reflect a higher degree of occupational and social impairment.

The Board finds that, throughout the appeal period, a disability rating of 30 percent, but not higher, is warranted for the Veteran's service-connected PTSD.  Based on the weight of the evidence, the Board finds that the Veteran's symptoms of PTSD are not of the severity, frequency, and duration to result a higher rating.  

The Board concludes the preponderance of the evidence is against granting a higher rating for PTSD, and thus, the benefit-of-the-doubt rule does not apply.  38 U.S.C. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C. § 1110 (2012). 
	
To establish a right to compensation, a Veteran must show: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a); see also Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (providing that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

For a medical opinion (i.e., medical evidence) to be given weight, it must be: (1) based upon sufficient facts or data; (2) the product of reliable principles and methods; and (3) the result of principles and methods reliably applied to the facts.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 302 (2008).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Hypertension

The Veteran claims his hypertension is due to service.  He also claims PTSD caused his hypertension. 

The Veteran's service treatment records are negative for hypertension.  The Veteran's May 1968 Report of Medical Examination at separation noted "normal" for heart and vascular systems, with blood pressure of 130/74.  His May 1968 Report of Medical History at separation reported "no" for every disease or disability listed and reported "excellent" health.

The Veteran was diagnosed with hypertension in 2008.  See February 2012 VA examination.  He has been treated for hypertension since. 

The Veteran, in his 2011 DRO hearing, reported a VA psychologist told him that his PTSD caused his hypertension.

In February 2012, VA obtained a medical opinion regarding a relationship between the Veteran's hypertension and his service connected PTSD disability.  The examiner, a nurse practitioner, noted a 2008 diagnosis of hypertension.  The examiner noted a history of smoking for multiple decades and a period of "drinking 1 pint of whiskey per day."  The examiner also noted a family history of hypertension.  The examiner reported "[t]he Veteran was normotensive in service.  He did not receive regular medical care until entrance into the Veteran's Administration Health Care System in 2008 when it was noted he had hypertension.  The Veteran has post-traumatic stress disorder due to stressful exposures in combat."

The examiner noted research has shown some "bidirectional" associations between hypertension and anxiety disorders (including PTSD).  However, such studies draw "broad conclusions" and making specific findings from "these studies is challenging, however, given the multiplicity of scales used to measure anxiety disorders."  The examiner further noted:

The Veteran has other risk factors for developing essential hypertension (smoking, overweight, family history). 

A study published in 1998 by Eisen and colleagues looked at twins where one was a Vietnam veteran and the other twin was not.  A very small increase in hypertension was found in Vietnam Veterans.  The vast majority of hypertension was attributed to genetic factors.

Most hypertension is essential, developing between age[s] 30-50.  The Veteran had a gap in medical care between service and 2008.  It is unknown when he developed hypertension.  A nexus cannot be established.

As a result, the examiner noted that it was less likely than not (less than 50 percent probability) that hypertension was proximately due to or the result of the Veteran's PTSD. 

The Board acknowledges that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Veteran is competent to state what he was told, which here is that a VA psychiatrist stated PTSD caused his hypertension.

While this evidence is competent, the Veteran's lay opinion is of no greater value that the medical evidence upon which it is based.  A medical opinion will be considered probative if it includes clear conclusions and supporting data with a reasoned analysis connecting the data and conclusions.  A medical opinion that is factually accurate, fully articulated, and based on sound reasoning carries significant weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Since the opinion from the VA psychologist does not provide anything beyond a conclusion with no supporting information, it is outweighed by the more probative February 2012 VA opinion, which provided clear conclusions with supporting data and a reasoned analysis.

The Board has also considered other theories of entitlement.  Hypertension did not manifest during service or within one year of service.  In addition, the Veteran did not have the characteristic manifestations sufficient to identify the disease entity.  At separation in May 1968, the Veteran had a normal examination.  The Veteran did not list any issues in his Report of Medical History that same month.  There is no competent evidence of hypertension until many years post service.  There is no accepted proof that the remote onset of hypertension occurred in, or within one year of, service or are otherwise related to service.  

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for hypertension.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim for service connection for hypertension must be denied.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Skin Disorder

The Veteran claims he has a skin disorder, which he has termed "acne," secondary to herbicide exposure.

The Veteran's May 1968 Report of Medical Examination at separation and his May 1968 Report of Medical History, the examiner and the Veteran, respectively, denied skin issues or history thereof.  Service treatment records do not report skin treatments or issues.  

During the December 2011 DRO hearing, the Veteran denied having sought treatment for "acne" or a skin disorder, except for one time in 1969, that "acne" emerged after he returned after service, that he never had a skin disorder diagnosed, and had not been treated at the VA for skin problems at that time.  

The Veteran's VA treatment records note skin lesions, with occasional mild bleeding, after "mild injury (shaving or combing)."  See, e.g., November 2013 VA surgery consultation note.  There are additional reports of "a wart and one mole on the side of the neck that bleeds occ[asionally] when bumped."  The wart and the mole may be the same as the "lesions."  See October 2013 VA addendum note ("[H]as 2 skin lesion one on scalp that is a wart and one mole on side of neck.").  VA treatment records report lesions were benign, were successfully removed in an elective excision surgery in November 2013, and his skin healed.  There is also one notation of multiple seborrhea and seborrheic keratosis.  See March 2011 VA treatment record.  There are additional notes of "warts" on the back.

Under 38 C.F.R. § 3.309(e), a number of diseases, including chloracne are entitled to presumptive service connection.  The Veteran has not been found to have chloracne.  See December 2011 DRO hearing ("Has it ever been diagnosed as chloracne?  [The Veteran]: No").  VA treatment records do not report chloracne or acne or any skin disorder, besides skin lesions, warts, seborrheic keratosis, and moles.  Therefore, the presumptions related to herbicide exposure do not apply.

The Veteran is not precluded from asserting direct service connection in this case.  See 38 U.S.C. § 1113(b) (2012); 38 C.F.R. § 3.303(d) (2017) (the availability of service connection on a presumptive basis does not preclude consideration of service connection on a direct basis).  

The Veteran is competent to report his lay observable symptomatology, such as rash, boil-type skin condition, or other lay observable symptoms.  In this case, the Veteran has alleged he has "acne" or boils around his head and neck.  Therefore, the Veteran has some type of skin disorder, associated with lesions/seborrheic keratosis, for at least part of the time on appeal.

However, at the December 2011 DRO hearing, the Veteran stated that the skin disorder started between six months and a year after service and that he believed it was related to Agent Orange exposure.  In other words, his current skin disorder was not manifested in service.  This is consistent with his separation examination in May 1968, where the clinician found that the Veteran had no skin issues.  The Veteran did not list any issues of any kind in his Report of Medical History that same month.  He saw a doctor one time, after a lay-observable skin disorder emerged around late 1968 or early 1969.  He did not seek treatment from a medical professional again until he went to the VA several decades later.  

In this case, he has not alleged and there is evidence against a finding of an in-service emergence.  The Veteran denied skin disease or issues at separation and examination found his skin to be normal.  The only in-service event referenced by the Veteran was his presumed herbicide exposure.  To this point, however, no competent evidence is of record that indicates a relationship exists between the Veteran's current skin disorder and presumed herbicide exposure.  To the extent that the Veteran (and his representative) has contended such, the Veteran is not competent to attribute his current skin disorder to his in-service herbicide exposure, as this is a complex medical question beyond the competence of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Further, the Veteran has not otherwise stated that a competent medical professional has made such attribution.  In essence, the probative evidence establishes that the skin disorder developed after service and is unrelated to service.

For the foregoing reasons, the preponderance of the evidence is against the claim(s) for service connection for a skin disorder.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim for service connection for skin disorder must be denied.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
 

ORDER

Entitlement to an initial rating in excess of 30 percent for PTSD is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for a skin disorder is denied.




____________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


